     Case 2:19-cv-02089-TLN-DB Document 16 Filed 07/08/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    RENE ORTIZ,                                       No. 2:19-cv-02089-TLN-DB
12                       Plaintiff,
13           v.                                         ORDER
14    RODNEY HACKNEY,
15                       Defendant.
16

17

18          Plaintiff Rene Ortiz (“Plaintiff”) is proceeding in this action pro se. The matter was

19   referred to a United States Magistrate Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule

20   302(c)(21).

21          On May 11, 2020, the magistrate judge filed findings and recommendations which were

22   served on all parties and which contained notice to all parties that any objections to the findings

23   and recommendations were to be filed within thirty days after service of the findings and

24   recommendations. (ECF No. 14.) On June 8, 2020, Plaintiff filed a “Response to the Courts’

25   [sic] Finding and Recommendations,” in which he thanked the Court for its time but did not raise

26   any objections to the Findings and Recommendations. (ECF No. 15.)

27          Accordingly, the Court presumes that any findings of fact are correct. See Orand v.

28   United States, 602 F.2d 207, 208 (9th Cir. 1979). The magistrate judge’s conclusions of law are
                                                        1
      Case 2:19-cv-02089-TLN-DB Document 16 Filed 07/08/20 Page 2 of 2

 1   reviewed de novo. See Britt v. Simi Valley Unified School Dist., 708 F.2d 452, 454 (9th Cir.

 2   1983); see also 28 U.S.C. § 636(b)(1).

 3           Having carefully reviewed the entire file under the applicable legal standards, the Court

 4   finds the Findings and Recommendations to be supported by the record and by the magistrate

 5   judge’s analysis.

 6           Accordingly, IT IS HEREBY ORDERED that:

 7           1. The Findings and Recommendations filed May 11, 2020 (ECF No. 14), are adopted in

 8   full;

 9           2. Defendant’s October 24, 2019 Motion to Dismiss (ECF No. 7) is GRANTED;

10           3. The complaint is DISMISSED without prejudice for lack of subject matter jurisdiction;

11   and

12           4. The Clerk of the Court is directed to close this case.

13           IT IS SO ORDERED.

14   DATED: July 6, 2020

15

16

17

18                                                             Troy L. Nunley
                                                               United States District Judge
19

20
21

22

23

24

25

26
27

28
                                                        2
